Citation Nr: 0718003	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-01 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The appellant had active duty with the Army from June 1, to 
July 10, 1987 and periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) at 
various times with the Army National Guard from June 1985 to 
August 1993. 

This matter comes before the Board of Appellants' Appeals 
(Board) on appeal from a rating decision of the Department of 
Appellants Affairs (VA) Philadelphia, Pennsylvania, Regional 
Office (RO).   

The issue of entitlement to service connection for tinnitus 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Left ear hearing loss was first manifested many years after 
service and is not related to disease or injury during 
military service, according to the competent evidence on 
file.


CONCLUSION OF LAW

The veteran's left ear hearing loss was not incurred in or 
aggravated by service; and sensorineural hearing loss may not 
be so presumed.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in December 2001, September 2002, August 
2003, and September 2003.  Furthermore, while this case was 
undergoing development, the case of Dingess/Hartman was 
decided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was notified of this decision in a 
supplemental statement of the case (SSOC) issued in July 
2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examinations.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service connection for left ear hearing loss 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA and, or for disability resulting from injury 
incurred during a period of INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1110, 1131.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(D); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection will be presumed for certain chronic 
diseases (e.g., sensorineural hearing loss) which are 
manifest to a compensable degree within the year after 
qualifying active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Board notes that the threshold for normal hearing is from 
0 to 20 decibels; higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993). 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the provisions of 38 C.F.R. § 3.385 do not have to be 
met during service.  See Hensley v. Brown, 5 Vet. App. 155 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

The veteran asserts that as result of his military duties 
which included serving as cannon crewman, eventually led to 
the development of left ear hearing loss.  The veteran points 
out that while he was required to wear ear protection during 
firing drills he had to remove this equipment in order to 
hear orders.  

The Board does not find that the evidence warrants service 
connection for left ear hearing loss.  Service medical 
records show that on entrance into service, the veteran was 
placed on H-2 profile due to right ear impairment.  He was 
required to wear hearing protection during his periods of 
training.  His hearing was within normal limits on Army 
National Guard service examinations conducted in 1985.  In 
June 1986, the veteran complained of a 2-month history of 
decreased left ear hearing loss.  While there was 
audiographic evidence of left ear hearing loss initially, in 
reporting the diagnostic assessment, the evaluator noted that 
there was significant non-organic component seen on the 
initial evaluation.  It was noted that after counseling, left 
ear hearing was within normal the next week.  Psychological 
counseling was recommended.  His hearing was within normal 
limits on Army National Guard service examinations conducted 
in 1987 and 1990.  A September 1989 private hospital report 
also noted normal left ear hearing.  

Additionally, the evidence of record reveals that a left ear 
hearing loss disability (as defined by VA) was first shown in 
2001, more than 13 years after his separation from active 
duty and more than 8 years after his period of Army National 
Guard service.  

Moreover, after reviewing the veteran's claims file, VA 
examiners concluded that left ear hearing loss was unrelated 
to military service.  Reference was made to audiograms in 
service that were normal.  It was also noted that there was 
no evidence of left ear hearing impairment in the immediate 
post-service period.  The audiologist and physician noted the 
extended period of time subsequent to service discharge 
before a hearing loss was shown.  

The Board notes that in January 2002, a private psychiatrist 
in reporting the veteran's medical history, noted that there 
was a loss of left ear hearing while in service.  
Significantly, however, this report of the medical history is 
based on the appellant's statements.  A bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).   

In February 2002 and January 2003 statements, the veteran's 
private internist concluded that the veteran's hearing loss 
and tinnitus were a direct result of excessive noise exposure 
to artillery fire during service.  After a review of the 
claims folder, the Board finds the statements of this doctor 
less persuasive in light of the overall record.  Initially, 
the Board notes that it appears that this physician's 
statements were based on a history provided by the veteran.  
Moreover, the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  This physician 
failed to provide any reasons for his conclusions.  He failed 
to offer comments on important details of the veteran's 
medical history including the significance of the lack of any 
notable findings associated with the left ear during service 
or the extended period of time before diagnoses of left ear 
hearing loss.  

Further, the Board places greater weight on the report of the 
VA audiologist and physician due to the thorough review of 
the appellant's medical history, their discussion of the 
veteran's symptoms, their discussion of the veteran's medical 
history, and their expertise.  They thoroughly considered the 
possibility of the veteran's left ear hearing loss being 
caused by military service and rejected it based upon 
reasonable medical principles supported by the medical 
evidence.  Moreover, the objective evidence of record seems 
to substantiate the suppositions of the VA examiners.  In 
this case, as noted, there is no evidence of left ear hearing 
loss for many years subsequent to service discharge.  

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for left ear hearing loss.  
Accordingly, the claim for service connection for left ear 
hearing loss is denied.


ORDER

Service connection for left ear hearing loss is denied.

REMAND

The veteran also claims that tinnitus had its onset during 
military service.  An October 2001 private examiner's 
clinical notes show that the veteran was positive for left 
ear tinnitus.  As noted above, a private physician has 
indicated an opinion that the veteran's tinnitus is directly 
related to military service.  VA examinations were conducted 
in September 2003.  The examiners concluded that left ear 
hearing loss was unrelated to military service.  However, the 
examiners failed to comment on tinnitus.  In light of the 
veteran's medical history, further opinion is needed.  

In that regard, there is some evidence of right ear hearing 
impairment in the right ear prior to service, and listed as a 
"dead ear" during service.  He also had some left ear 
treatment as set out above, but no showing of chronic hearing 
loss in the left ear related to service.  Nevertheless, a 
medical opinion should be offered by the VA examiner after a 
review of all the evidence on file.

The case is REMANDED to the RO for the following 
developments:

1.  The RO should make arrangements with 
the Wilkes-Barre VA medical facility for 
the veteran's claims folder to be 
forwarded to the examiners who conducted 
the VA examinations in September 2003 
(or, if unavailable, to another 
appropriate VA reviewer) in order to 
review the claims folder.  The veteran's 
complete claims folder must be made 
available to the examiners.  In an 
addendum, the examiners should provide 
opinion as to whether the veteran's 
tinnitus is at least as likely as not 
(that is, a probability of 50 percent or 
better) related to military service?  A 
complete rational for any opinion 
expressed should be included in the 
report.  If it is determined that 
additional examination is needed in order 
to render an opinion, such examination 
should be scheduled.

2.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


